Name: Commission Regulation (EEC) No 1368/87 of 18 May 1987 concerning the classification of goods under subheading 90.28 A II a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: communications;  electronics and electrical engineering;  tariff policy;  information technology and data processing;  information and information processing
 Date Published: nan

 20 . 5 . 87 Official Journal of the European Communities No L 130/5 COMMISSION REGULATION (EEC) No 1368/87 of 18 May 1987 concerning the classification of goods under subheading 90.28 A II a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the interpretation of the Nomenclature according to that specific function ; Whereas subheading No 90.28 A II a) covers electronic instruments for measuring electrical quantities ; whereas the abovementioned electronic measuring instrument should be classified under that subheading ; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, it is neces ­ sary to stipulate the classification of an electronic measu ­ ring instrument for the acquisition and processing through an incorporated central processing unit, of a number of data derived from the measurement of elec ­ trical quantities or of physical quantities previously converted into corresponding electrical quantities ; Whereas the Common Customs Tariff appended to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 750/87 (4), classifies, inter alia, automatic data-processing under tariff heading No 84.53 and, inter alia, electronic measuring instruments under tariff heading No 90.28 ; Whereas both of these headings can be taken into consi ­ deration for the classification of the abovementioned instrument : Article 1 Electronic measuring instruments for the acquisition and processing, through an incorporated central processing unit, of a number of data derived from the measurement of electrical quantities or of physical quantities previously converted into corresponding electrical quantities fall within tariff subheading : 90.28 Electrical measuring, checking, analysing or auto ­ matically controlling instruments and apparatus : A. Electronic instruments and apparatus : II . Other : (a) Telecommunications (cross-talk meters, gain measuring instruments, neper ­ meters ; distortion factor meters, psophometers and the like) ; For measuring or detecting ionizing radiations ; Other measuring apparatus with self ­ balancing recording device ; Other apparatus for measuring electrical quantities Whereas the purpose of the instrument in question is to carry out measuring operations : whereas the data ­ processing that it performs by means of processes specific to automatic data-processing machines is only the means of carrying out the special operations for which it was designed ; Whereas the Explanatory Notes of the Customs Coopera ­ tion Council Nomenclature exclude from No 84.53 machines incorporating or working in conjunction with an automatic data-processing machine and performing their own specific function ; whereas it is necessary to classify them in implementation of General Rule 3 a) for Article 2 This Regulation shall enter into force on the twenty-first day following its publication in the Official Journal of the European Communities. (') OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 191 , 19 . 7. 1984, p. 1 . (3) OJ No L 172, 22. 7. 1968 , p. 1 . (4) OJ No L 76, 18 . 3 . 1987, p. 1 . No L 130/6 20 . 5 . 87Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1987 . For the Commission COCKFIELD Vice-President